ACCEPTED
                                                                                            03-14-00738-CV
                                                                                                    6348477
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                        8/4/2015 1:29:54 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                   No. 3-14-00738-CV

                             In The Court of Appeals For The                FILED IN
                             Third District of Texas at Austin       3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                     8/4/2015 1:29:54 PM
Elness, Swenson, Graham                   §       From the   200th District Court
                                                                       JEFFREY   D. KYLE
Architects, Inc.,                         §                                  Clerk
Appellant and Cross-Appellee,             §
                                          §
v.                                        §
                                          §
RLJ II-C Austin Air, LP,                  §
RLJ II-C Austin Air Lessee, LP            §
and RLJ Lodging Fund II                   §
Acquisitions, LLC,                        §
Appellees and Cross-Appellants.           §       Of Travis County, Texas
                                                                                 _____

                           NOTICE OF CHANGE OF ADDRESS
                                                                                 _____

         PLEASE TAKE NOTICE that the address for Appellees and Cross-

Appellants, RLJ II-C Austin Air, LP; RLJ II-C Austin Air Lessee, LP; and RLJ

Lodging Fund II Acquisitions, LLC’s trial counsel located in Austin, Texas, in the

above-numbered case has changed and that the new contact information is as

follows:

                                      Benton T. Wheatley
                                       Tracy McCreight
                                Munsch Hardt Kopf & Harr, P.C.
                                303 Colorado Street, Suite 2600
                                  Austin, Texas 78701-3924
                                  Telephone: (512) 391-6100
                                  Facsimile: (512) 391-6149
                                Email: bwheatley@munsch.com
                                Email: tmccreight@munsch.com

                                              1
MHDocs 6496442_1 12690.2
         Papers and/or communications in this matter related to the above-referenced

proceeding should be directed to counsel for Appellees and Cross-Appellants, RLJ

II-C Austin Air, LP; RLJ II-C Austin Air Lessee, LP; and RLJ Lodging Fund II

Acquisitions, LLC’s counsel located in Austin, Texas, at the address shown above,

as well as to the undersigned counsel. The contact information for the undersigned

counsel, located in Dallas, Texas, remains the same.

                                              Respectfully submitted,

                                              MUNSCH HARDT KOPF & HARR PC


                                              /s/Michael W. Huddleston
                                              Michael W. Huddleston
                                              State Bar No. 10148415
                                              J. Stephen Gibson
                                              State Bar No. 07866000
                                              3800 Ross Tower
                                              500 North Akard Street
                                              Dallas, TX 75201
                                              (214) 855-7500 Main Tel.
                                              (214) 855-7584 Main Fax
                                              mhuddleston@munsch.com
                                              sgibson@munsch.com




                                          2
MHDocs 6496442_1 12690.2
                                             Benton T. Wheatley
                                             State Bar No. 24015171
                                             Tracy McCreight
                                             State Bar No. 24037064
                                             Munsch Hardt Kopf & Harr, P.C.
                                             303 Colorado Street, Suite 2600
                                             Austin, TX 78701-3924
                                             (512) 391-6100 Main Tel.
                                             (512) 391-6149 Main Fax
                                             bwheatley@munsch.com
                                             tmccreight@munsch.com

                                             Attorneys For Appellees and
                                             Cross- Appellants




                           CERTIFICATE OF SERVICE
         I certify that I served a true and correct copy of the foregoing document

upon counsel listed below on this 4th day of August, 2015 by e-file:

Weston M. Davis
Gregory N. Ziegler
Steven R. Baggett
Macdonald Devin, P.C.
1201 Elm Street
3800 Renaissance Tower
Dallas, TX 75270
                                             /s/ Michael W. Huddleston
                                             Michael W. Huddleston




                                         3
MHDocs 6496442_1 12690.2